DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the filing of 02/8/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/16/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response of 2/8/2021 from applicant on the restriction requirement on 12/9/2020, applicant agrees to elect group 1 (claims 1-10). Hence claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim.
 


NOTE: in case of independent claim comprises allowable subject matters, the withdrawn dependent claims can be rejoined in future. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the term of “an aperture in a posterior end” (line 3) is vague and renders the claims indefinite. Without indications of geometric shape and/or orientation configurations of the instrument/projector, the “a posterior end” becomes undefined. Same issue to the term of “located posterior to said aperture” (line 8).

Claims 2-10 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

a form of a conical frustum”.

Regarding claim 3, the term of “a curved display made of organic light-emitting diodes (OLEDs)” (line 1-2) is vague. The curved display comprises OLEDs. However, the curved display appears not made of OLEDs, as the OLEDs is only one of components forming the curved display projector.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Gravely et al (US 8192026).

Regarding Claim 1, Gravely teaches a multifunctional ophthalmic instrument for assessing ocular surface health (abstract; figs. 1-2), said instrument comprising:
 
an illumination projector with an aperture in a posterior end of said projector (figs. 1-2, 100; fig. 6, 100, 160), 
wherein said illumination projector contains broadband light sources, covering visible and near infrared spectra (col. 6, line 37-50, The illuminator 100 is a broad spectrum light source covering the visible region between about 400 nm to about 700 nm. In the model that was constructed, high efficiency, white Light Emitting Diodes ("LEDs") 120 were used.  Other LEDs could be added to the present invention to enhance the spectral width in the near UV or near IR regions), to illuminate an ocular surface and adjacent structures of an eye and project a pattern on said ocular surface (fig. 12, 310 and eye ocular; col. 5, line 58-61, The illuminator 100 illuminates a large area of the face which creates a 2.5 mm high by 5 mm long viewable area centered beneath the pupil 310; col. 7, line 18-21, The exposed eye may also be occluded with a mask, or the illuminator may be segmented so that parts of the surface are not illuminated);


a zoom lens system with continuously variable magnification to form images of said ocular surface and adjacent structures, located posterior to said aperture of said illumination projector (fig. 1, 100, 160, 200; col.7, line 61—col.8, line 6, The lens system employed in the instant tear film analyzer images a 15-40 mm dimension in the sample plane (the eye) onto the active area of the CCD detector; The lens chosen for the half-eye and full-eye systems is the Navitar Zoom 7000 close focus zoom lens for 2/2in. format CCDs. At lower magnification (25-40 mm field of view), the eye and lids can be examined to observe the relationship of the blink to the lipid layer thickness. A more detailed analysis of the lipid layer can be obtained with a slightly higher magnification showing a 15-25 mm field of view);

a detection system to record said images (col. 7, line 61-65, The lens system employed in the instant tear film analyzer images a 15-40 mm dimension in the sample plane (the eye) onto the active area of the CCD detector); 

a computer to display and analyze said images (col. 3, line 64-67, An output signal is produced that is representative of the specularly reflected light which is suitable for further analysis, such as projection on to a high resolution video monitor or analysis by or storage in a computer).

.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (US 7976163) in a view of Kawamura et al (US 6053614).

Regarding Claim 1, Campbell teaches a multifunctional ophthalmic instrument for assessing ocular surface health (abstract; fig. 1A-D), said instrument comprising:
 
an illumination projector with an aperture in a posterior end of said projector (fig. 1A, 1100, 1200, 1140),
 wherein said illumination projector contains broadband light sources, covering visible and near infrared spectra (fig. 1A, 1200 --light sources; col. 5, line 1-10, As used herein the term "light source" means a source of electromagnetic radiation, particularly 

a lens system with continuously variable magnification to form images of said ocular surface and adjacent structures, located posterior to said aperture of said illumination projector (fig. 1A, 1140, 1740 -lens; col. 9, line 26-32, The image that the operator sees is the iris of eye 100. The cornea generally magnifies);
 
a detection system to record said images (fig. 1A, 1400); 
a computer to display and analyze said images (fig. 1A, 1410).



However, Kawamura teaches an ophthalmic measuring apparatus (abstract; fig. 5), wherein comprising a zoom lens system with continuously variable magnification to form images of said ocular surface and adjacent structures (fig. 5, 61, 67; col. 8, line 15-20, the zoom lens 61 is set for a small magnification to enable the examiner to observe the eye entirely for rough alignment; col. 8, line 42-50, the control computer 71 actuates the zoom lens driving unit 67 to increase the magnification of the zoom lens 61 for observation at a large magnification; col. 9, line 50-55, Naturally, the observation magnification may be changed by controlling the zoom lens 61).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Campbell by the ophthalmic measuring apparatus of Kawamura for the purpose of providing of an ophthalmic measuring apparatus capable of being easily aligned with the eye and of facilitating the observation of the measuring region and its vicinity at a large magnification (col. 2, line 1-4).

Regarding Claim 2, Campbell - Kawamura combination teaches that the apparatus of claim 1, 

 
an illumination source panel comprising visible and near infrared light-emitting diodes (LEDs) (col. 5, line 38-45, light sources 1220 may comprise individual light generating elements or lamps, such as light emitting diodes (LEDs); col. 5, line 1-10, As used herein the term "light source" means a source of electromagnetic radiation, particularly a source in or near the visible band of the electromagnetic spectrum, for example, in the infrared, near infrared, or ultraviolet bands of the electromagnetic radiation. As used herein, the term "light" may be extended to mean electromagnetic radiation in or near the visible band of the electromagnetic spectrum, for example, in the infrared, near infrared, or ultraviolet bands of the electromagnetic radiation, as disclosed in Campbell);
 
an optical diffusing panel with one or more layers of translucent materials (col. 5, line 40-50, principal surface 1120 of structure 1100 may have a plurality of holes or apertures therein, and one or more backlight lamps, which may include reflectors and/ or diffusers, as disclosed in Campbell); 

a panel with a pattern to project on said ocular surface (fig. 5, line 10-16, structure 1100; Such a structure may have an advantage in terms of maintaining the focus of the images of the light spots reflected from the cornea onto detector array 

Regarding Claim 3, Campbell - Kawamura combination teaches that the apparatus of claim 1, wherein said illumination projector is a curved display made of organic light-emitting diodes (OLEDs) to generate dynamically changing projection patterns (fig. 12, --producing a uniform pattern of light spots on a grid on a detector; col. 5, line 38-45, light sources 1220 may comprise individual light generating elements or lamps, such as light emitting diodes (LEDs), as disclosed in Campbell; --- LEDs comprise OLEDs).

Regarding Claim 4, Campbell - Kawamura combination teaches that the apparatus of claim 1, wherein an eye alignment system is used to provide a fixation target for an eye under assessment (fig. 1A, 1800), wherein said eye alignment system comprises a light source and a beamsplitter (fig. 1A, 1820, 1730), wherein said beamsplitter is placed between said aperture of said illumination projector and said zoom lens system, wherein said eye alignment system and said zoom lens system are aligned coaxially (fig. 1A, 1140, 1730, 1740, as disclosed in Campbell).



Regarding Claim 9, Campbell - Kawamura combination teaches that the apparatus of claim 1, wherein said detection system comprises a detector, which is sensitive to visible and near infrared spectra (fig. 1A, 1400; col. 6, line 7-10, Detector array 1400 comprises a plurality of light detecting elements arranged in a two dimensional array. In one embodiment, detector array 1400 comprises such a charge-coupled device (CCD), such as may be found in a video camera; col. 5, line 1-10, As used herein the term "light source" means a source of electromagnetic radiation, particularly a source in or near the visible band of the electromagnetic spectrum, for example, in the infrared, near infrared, or ultraviolet bands of the electromagnetic radiation. As used herein, the term "light" may be extended to mean electromagnetic radiation in or near the visible band of the electromagnetic spectrum, for example, in the infrared, near infrared, or ultraviolet bands of the electromagnetic radiation, as disclosed in Campbell).

Regarding Claim 10, Campbell - Kawamura combination teaches that the apparatus of claim 1, wherein said detection system comprises two detectors and a .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gravely et al (US 8192026) in a view of Tomioka (US 20170276915).

Regarding Claim 6, Gravely discloses as set forth above but does not specifically disclose that the apparatus of claim 1, wherein said zoom lens system comprises in sequence, a front positive lens group, a middle negative lens group, a middle positive lens group and a back negative lens group, wherein the middle negative lens group and the middle positive lens group are moving during zoom, and the front positive lens group and the back negative lens group are fixed during zoom.

However, Tomioka teaches zoom lens (abstract; fig. 1 and fig. 23), wherein a zoom lens system comprises in sequence, a front positive lens group, a middle negative lens group, a middle positive lens group and a back negative lens group, wherein the middle negative lens group and the middle positive lens group are moving during zoom, 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the zoom lens of Gravely by the zoom lens of Tomioka for the purpose of providing of a zoom lens, which is capable of satisfactorily correcting spherical aberration and longitudinal chromatic aberration at the telephoto end with a high zoom ratio and has high optical performance (¶[0032], line 1-13).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gravely et al (US 8192026) in a view of Franke et al (US 20180161579).

Regarding Claim 7, Gravely discloses as set forth above but does not specifically disclose that the apparatus of claim 1, wherein a thermal camera is placed paraxially with said zoom lens system to measure a dynamical thermal change of said ocular surface, wherein said thermal camera operates in the long wave infrared wavelength range of 7.5 µm to 14 µm.

However, Franke teaches eye treating system (abstract; figs. 3A-B), wherein a thermal camera is placed paraxially with said zoom lens system to measure a dynamical thermal change of said ocular surface, wherein said thermal camera operates in the long wave infrared wavelength range of 7.5 pm to 14 pm (fig. 3B, 320; 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Gravely by the system of Franke for the purpose to detect, for example, blinking data (e.g., blink rate, blink duration, and/or blink strength), eye redness, tear meniscus height, temperature of an ocular region of the subject (¶[0010], line 1-11).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872